BUFFINGTON, Circuit Judge.
In the court below, the trustees of the estate of James McKay filed a bill against the receiver of the Duquesne National Bank to have the bank adjudged to have held some $11,000 as a trust account which should be paid in preference to general depositors. On final hearing, the court below dismissed the bill. Thereupon the trustees, took this appeal.
The case turns on the construction of written documents, depends on its own facts, and no general principles are involved. Those writings were analyzed and construed in a comprehensive opinion.
Finding ourselves in accord therewith, we affirm the case on the judge’s opinión (D. C.) 10 F. Supp. 475.